
	
		II
		111th CONGRESS
		2d Session
		S. 3999
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for reductions in the number of employees in
		  Federal departments and agencies, freeze Federal employee compensation, reduce
		  funding to the White House and Congress, and for other
		  purposes.
	
	
		1.DefinitionIn this Act, the term
			 agency—
			(1)means an
			 executive agency as defined under section 105 of title 5, United States Code;
			 and
			(2)does not include
			 the Department of Defense.
			2.Reduction in the
			 number of Federal employees
			(a)Determination
			 of number of employeesNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall determine the number of full-time
			 employees employed in each agency. The head of each agency shall cooperate with
			 the Director of the Office of Management and Budget in making the
			 determinations.
			(b)Reductions
				(1)In
			 generalNotwithstanding any other provision of law, the head of
			 each agency shall take such actions as necessary, including a reduction in
			 force under sections 3502 and 3595 of title 5, United States Code, to reduce
			 the number of full-time employees employed in that agency as determined under
			 subsection (a) by 20 percent.
				(2)Time period for
			 reductions
					(A)In
			 generalExcept as provided under subparagraph (B), the head of
			 each agency shall complete the reductions under paragraph (1) not later than 1
			 year after the date of enactment of this Act.
					(B)Extensions
						(i)First
			 extensionThe head of an agency may extend the 1-year period
			 described under subparagraph (A) by a 180-day period, if the head of that
			 agency submits a report to Congress that includes an explanation of the reasons
			 the extension is necessary to complete the reductions.
						(ii)Second
			 extensionThe head of an agency may extend the 1-year period
			 described under subparagraph (A) which was extended under clause (i) of this
			 subparagraph by an additional 180-day period, if the head of that agency
			 submits a report to Congress that includes—
							(I)an explanation of
			 the reasons the extension is necessary to complete the reductions;
							(II)a plan detailing
			 the completion of the reductions; and
							(III)any
			 recommendation for legislation to provide for the completion of the
			 reductions.
							(c)Elimination of
			 duplication and restructuringIn making reductions under
			 subsection (b), the head of each agency shall—
				(1)minimize the
			 duplication of functions by employees within the agency; and
				(2)restructure
			 employee responsibilities to carry out all essential tasks of the
			 agency.
				(d)ReportsNot
			 later than 30 days after the end of each fiscal year in which reductions are
			 made under this section, the head of each agency shall submit a report to
			 Congress on—
				(1)the actions taken
			 by that agency to carry out this section;
				(2)the restructuring
			 of employees within the agency; and
				(3)the savings
			 resulting to the Federal Government by the reductions in salaries and expenses
			 from the reductions in employees and restructuring under this section,
			 including unexpended appropriations returned to the United States
			 Treasury.
				3.Freeze in
			 compensation for Federal employees at Non-Defense agencies
			(a)PayNotwithstanding
			 any other provision of law, during fiscal years 2011, 2012, and 2013 no
			 adjustment shall be made with respect to any employee of an agency—
				(1)in the rates of
			 basic pay under section 5303 of title 5, United States Code, or
				(2)in comparability
			 payments under section 5304 or 5304a of title 5, United States Code.
				(b)BonusesNotwithstanding
			 any other provision of law, during each of fiscal years 2011, 2012, and 2013
			 the total amount of bonuses and cash awards (including any performance-based
			 cash awards under section 4505a of title 5, United States Code, or any similar
			 provision of law) paid by an agency may not exceed the total amount of such
			 bonuses and awards paid during fiscal year 2010.
			4.Reduction in
			 appropriations to the White House and Congress
			(a)Appropriations
			 to the White HouseNotwithstanding any other provision of law,
			 the total amount of funds appropriated to the appropriations account under the
			 heading The White
			 House under the heading EXECUTIVE OFFICE OF THE PRESIDENT AND FUNDS
			 APPROPRIATED TO THE PRESIDENT for fiscal year 2011 may
			 not exceed 85 percent of the total amount of funds appropriated to that account
			 during fiscal year 2010.
			(b)Appropriations
			 to CongressNotwithstanding any other provision of law, the total
			 amount of funds appropriated under the headings SENATE and
			 HOUSE OF
			 REPRESENTATIVES for fiscal year 2011 may not exceed 85
			 percent of the total amount of funds appropriated under those headings during
			 fiscal year 2010.
			5.Federal motor
			 vehicles
			(a)DefinitionIn
			 this section, the term motor vehicle has the meaning given under
			 section 157(a)(1) of title 23, United States Code.
			(b)ReductionNotwithstanding
			 any other provision of law, the total amount of funds appropriated for the
			 acquisition and maintenance of all motor vehicles owned or operated by all
			 agencies for fiscal year 2011 may not exceed 80 percent of the total amount of
			 funds appropriated for the acquisition and maintenance of all motor vehicles
			 owned or operated by all agencies during fiscal year 2010.
			
